Case 15-40070-SKH         Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45          Desc Main
                                    Document     Page 1 of 31


                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

 IN RE:                         )                    Case No: BK15-40070
                                )
 KIP AND ANDREA RICHARDS FAMILY )                    CHAPTER 11
 FARM & RANCH, LLC,             )
                                )
                     Debtor.    )

 ORDER GRANTING IN PART AND DENYING IN PART MOTION TO AMEND ORDER
        GRANTING MOTION FOR CIVIL CONTEMPT AND SANCTIONS

          On April 9, 2019, Movants Kip and Andrea Richards filed a Motion to Amend

 Order Granting Motion for Civil Contempt and Sanctions. Doc. 577. Rabo AgriFinance,

 LLC opposed the motion. The Court held hearings on the motion on June 5, 2019, and

 June 28, 2019.

    I.       BACKGROUND

          Rabo filed a Motion for an Order Under 11 U.S.C. §1142 Directing Debtor to

 Comply with the Confirmed Plan on July 6, 2018. Doc. 423. Three days later, the Court

 entered the following text Order:

          Order Directing Movant to Serve Notice of its Motion for an Order Under 11
          U.S.C. Section 1142 Directing Debtor to Comply with the Confirmed Plan
          (RE: related document(s) 423 Motion to Compel filed by Creditor Rabo
          Agrifinance, Inc.). Because Rabo Agrifinance, Inc. seeks an order
          compelling third parties Larry Richards, Kip Richards and Andrea Richards
          to comply with the confirmed plan, it must properly serve notice on them.
          Movant shall serve all interested parties not later than July 13, 2018 and file
          proof of service not later than July 27, 2018. If movant fails to properly serve
          all interested parties, the Motion for an Order Under 11 U.S.C. Section 1142
          Directing Debtor to Comply with the Confirmed Plan will be deemed
          abandoned. ORDERED by Judge Shon Hastings. (Text Only Order) (dkk)
          (Entered: 07/09/2018).

 Doc. 424. Rabo filed a Certificate of Service noting that it served CM/ECF participants

 and “non-CM-ECF participants named on the current matrix” with the motion and
Case 15-40070-SKH       Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45            Desc Main
                                  Document     Page 2 of 31


 hearing notice. Doc. 426.

        The Court held a hearing on the motion on August 1, 2018. Neither Kip Richards

 nor Andrea Richards appeared at the hearing. The Court granted the motion in part,

 ordering Debtor to deed the tract of real estate owned by Debtor, which includes the

 house where Kip and Andrea Richards reside as well as outbuildings. Doc. 432. The

 Order clarified that the legal description in the warranty deed shall except a specifically-

 described 10-acre parcel of land on which Kip and Andrea Richards’ residence is

 located. Doc. 432. Rabo drafted a warranty deed transferring this real property. See

 Doc. 438. The Court entered an order compelling Debtor to execute the warranty deed.

 Docs. 496, 527. Kip and Andrea Richards did not seek to amend this Order.

        During the hearing and in the August 2, 2018, text Order, the Court also ruled on

 issues related to machinery, equipment and vehicles. It ordered:

        Rabo's motion to compel Debtor to sell titled vehicles, machinery and
        equipment is granted in part and denied in part. For the reasons stated on
        the record, Rabo's request that Debtor be compelled to sell titled vehicles
        is denied. Rabo's motion to compel Debtor to sell (or deliver to Rabo)
        machinery and equipment owned by Debtor on the date of confirmation is
        granted with the following conditions: Not later than September 4, 2018,
        Rabo shall file a list of machinery and equipment with evidence that Debtor
        owned it on February 27, 2017, the date the Court confirmed the plan. Rabo
        shall serve notice of this list on interested parties advising that the Court will
        compel Debtor to sell this machinery and equipment or deliver it to Rabo (or
        an auctioneer of its choice) unless an objection is filed on or before
        September 18, 2018. If no party objects to the list, the Court shall compel
        sale or transfer. If the Court receives an objection from an interested party,
        it shall hold a hearing on this matter on September 24, 2018 at 2:30 pm.
        ORDERED by Judge Shon Hastings. (Text only order) (drs) (Entered:
        08/02/2018).

 Doc. 432.

        After it received an extension of time to file the machinery and equipment list,

 Rabo filed its Proposed List of Debtor’s Vehicles, Machinery and Equipment to Be Sold


                                                2
Case 15-40070-SKH      Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45         Desc Main
                                 Document     Page 3 of 31


 with supporting exhibits on October 22, 2018. Docs. 463‒478 (including exhibits refiled

 per the Clerk of Court). Rabo served the list, supporting documents and the Text Order

 (Doc. 452) on CM/ECF participants and “non-CM-ECF participants named on the

 current matrix.” Doc. 479.

        The Court scheduled a hearing on the Motion to Compel Debtor to Comply with

 Confirmed Plan [Doc. 423] and Proposed List of Debtor’s Vehicles, Machinery and

 Equipment to Be Sold [Doc. 463], which it continued several times but eventually held

 on December 12, 2018. Rabo served notice of this hearing on CM/ECF participants,

 Debtor, Larry Richards and Kip and Andrea Richards. Doc. 500.

        Kip Richards did not attend the hearing on December 12, 2018. During the

 hearing, the Court received evidence regarding the machinery and equipment owned by

 Debtor. Doc. 524. The Court found cause for granting the relief Rabo sought and

 ordered Debtor to deliver the machinery and equipment listed on Document 5261

 (including those items that were listed on Debtor’s tax returns but not included in its

 schedules and monthly operating reports) to Big Iron Auction Company or turn it over to

 Rabo. The Court granted Debtor until January 14, 2019 to comply.2 Docs. 523, 527.

 Debtor did not execute the warranty deed or deliver the machinery and equipment to

 Big Iron Auction Company or to Rabo.



        1
          Document 526 includes a Certificate of Service dated December 18, 2018, in
 which Robyn L. Neal attests that Rabo mailed the Amended Proposed List of
 Equipment to be Sold to Kip and Andrea Richards through the United States Postal
 Service.
        2
         Document 529 is a Certificate of Service dated January 2, 2019, in which Cindy
 R. Volkmer attests that Rabo mailed the Court’s Order Granting Motion to Compel
 Debtor to Execute Warranty Deed [Doc. 527] to Kip and Andrea Richards through the
 Unites States Postal Service.

                                              3
Case 15-40070-SKH       Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45         Desc Main
                                  Document     Page 4 of 31


        On January 24, 2019, Rabo filed a Motion for Civil Contempt and Sanctions

 Regarding Deed and Equipment. Docs. 539, 541. Rabo served notice of this motion on

 Debtor, Kip and Andrea Richards and Larry Richards. Doc. 540. The Court held a

 hearing on this motion on February 27, 2019. Rabo appeared through counsel. Debtor

 did not appear. Kip Richards attended the hearing.

        At the hearing, the Court asked Rabo about the remedies it sought as a result of

 Debtor’s failure to comply with the Court’s orders. Based on the representations of

 Rabo’s counsel, it appeared that Rabo was seeking a writ or writs under Rule 7070 of

 the Federal Rules of Bankruptcy Procedure, which the Court may enter after notice and

 a hearing. See Fed. R. Bankr. P. 7070; In re Kerlo, 311 B.R. 256, 261‒62 (Bankr. C.D.

 Cal. 2004); Health Sci. Prods., Inc. v. Taylor (In re Health Sci. Prods., Inc.), 191 B.R.

 915, 918 and n.3 (Bankr. N.D. Ala. 1995). The Court granted Rabo until the next day to

 provide a specific list of remedies it sought. In its request for relief under Bankruptcy

 Rule 7070 filed February 28, 2019, Rabo sought a “writ of execution [] forcing the debtor

 to divest its title in real estate and equipment previously ordered to be conveyed and/or

 sold and vest that title in the creditor Rabo.” See Doc. 557.

        In addition to addressing Rabo’s request for sanctions and related remedies, the

 Court also addressed the pleadings Kip and Andrea Richards filed in response to the

 Court’s Order to Show Cause and Rabo’s motion for sanctions and motion seeking

 derivative standing. See Docs. 533, 550, 551, 552. Once again, the Court reminded

 those who attended the hearing that Debtor may not appear without counsel. Based (in

 part) on Kip and Andrea Richards’ pleadings, the Court postponed the matters for

 approximately 30 days to allow Debtor time to retain counsel and present its defenses



                                              4
Case 15-40070-SKH         Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45       Desc Main
                                    Document     Page 5 of 31


 (if any) to the pending matters.

        On March 26, 2019, the Court held a hearing on Rabo’s request for sanctions.

 Docs. 539, 541. These sanctions included, but were not limited to, issuance of a writ of

 execution in accordance with Rule 70(d) of the Federal Rules of Civil Procedure, which

 applies to bankruptcy matters pursuant to Rule 7070 of the Federal Rules of Bankruptcy

 Procedure. Rabo appeared through counsel. Debtor did not appear. Kip Richards

 attended this hearing.

        For the reasons stated on the record, the Court granted Rabo’s Motion for Civil

 Contempt and Sanctions Regarding Deed and Equipment [Docs. 539, 541]. See Doc.

 569. Pursuant to Rule 7070, the Court entered an Order and Judgment divesting

 Debtor of title to the real estate at issue [Doc. 438, Ex. A] and vesting it in Rabo as a

 sanction for Debtor’s failure to execute the warranty deed as ordered by the Court.

 Docs. 578, 579. The Court also entered a Writ of Execution granting authority to

 repossess and sell the machinery and equipment listed in Document 526 as a sanction

 for failure to voluntarily turn over the machinery and equipment to Rabo or sell this

 machinery and equipment and submit the proceeds to Rabo. Doc. 574.

        On April 9, 2019, Kip and Andrea Richards filed a Motion to Amend Order

 Granting Motion for Civil Contempt and Sanctions. Doc. 577. Rabo filed an objection.

 Doc. 581.

        The Court held a telephonic evidentiary hearing on June 5, 2019. Doc. 587.

 During the hearing, the Court clarified that it determined, based on the undisputed

 evidence before it at the time, that Debtor owned the property listed on the Writ of

 Execution during the December 2018 hearing.



                                               5
Case 15-40070-SKH        Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45         Desc Main
                                   Document     Page 6 of 31


          The Court also recognized that Nebraska law allows a third party to contest

 ownership after a writ is executed and expressed that it would allow a third party the

 right to be heard. The Court asked the parties whether they would agree to the

 determination of ownership before the writ is executed (as opposed to after it is

 executed as provided by Nebraska law) to save time and expense, and counsel for Kip

 and Andrea responded that they “certainly would.” The Court indicated that it would

 consider the issue within the context of the motion to amend. If Kip and Andrea

 prevailed, the Court would modify the list of equipment and machinery in the Writ of

 Execution to exclude any property the Court found they owned. If they did not prevail,

 the list in the Writ of Execution would remain unchanged. Given that understanding, the

 Court asked whether the parties agreed that an evidentiary hearing on the motion to

 amend was appropriate. Counsel for Kip and Andrea Richards stated, “Based on the

 Court’s analysis and findings, I agree.” Rabo asserted no objection to the procedure

 proposed.

          Kip and Andrea Richards agreed to submit a list of the equipment they claimed to

 own. On June 14, 2019, they filed this list, which included approximately 42 pieces of

 equipment they claimed to own and 17 pieces of equipment that they asserted were

 duplicative entries. Doc. 595. The Court held an evidentiary hearing by

 videoconference on June 28, 2019. Doc. 654.

    II.      FINDINGS OF FACT

          During the June 28, 2019, hearing, Kip and Andrea Richards offered and the

 Court received the following evidence regarding who purchased machinery and

 equipment and when it was purchased:



                                              6
Case 15-40070-SKH      Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45        Desc Main
                                 Document     Page 7 of 31



   Date of          Who
                                     Machinery or Equipment               Evidence3
  Purchase       Purchased
                                  Case IH 1030 tractor w/ loader

                                  Case IH 800 tractor

                                  Case IH 830 tractor

                                  Farmall 460 tractor with loader

                                  Case IH 1570 tractor

                                  Case IH 2670 4-wheel drive

                                  Case 1030 w/ Farm Hand

                                  Case 1370 w/ John Deere Dozer

                                  Case International 2594 tractor

                                  Case IH 3294 tractor

  2006         K. Richards        MX 285 Tractor                      Ex. 602, 606

                                  WD Allis Chalmers tractor w/
                                  Loader
  2008         K. Richards        John Deere 4450 – 140 HP     Ex. 603, 633, 634

  2008         K. Richards        460 International tractor w/ Dual   Ex. 633, 634
                                  Loader
  2009         K. Richards        4040 Tractor w/ 158 Loader &        Ex. 604, 634
                                  Joy Stick
  2008         K. Richards        740 John Deere Loader w/ Joy        Ex. 605
                                  Stick
  2006         K. Richards        GB 870 Loader                       Ex.     606     (both
               L. Richards                                            names on Ex. 606.
                                                                      Kip          Richards
                                                                      testified his dad co-
                                                                      signed but Kip paid
                                                                      for it and owns it),
                                                                      631, 632, 633, 634

         3
        In addition to the exhibits noted below, Kip Richards testified that each exhibit
 Movants offered showed that he purchased the corresponding piece of equipment or
 machinery.

                                             7
Case 15-40070-SKH   Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45    Desc Main
                              Document     Page 8 of 31


                               Dual 3750 Loader

                               GB 870 Loader                   Duplicative entry;
                                                               see two lines above
  2006      K. Richards        2006 Case IH Round – RBX563     Ex. 607, 631, 632,
                                                               633, 634
  2010      K. Richards        John Deere 568 Baler            Ex. 608

  2006      K. Richards        2002 Atchison Bale Trailer       Ex. 609

                               Mc Don 1100 Bale Retriever

  2008      K. Richards        Krause 3190 Soil Conditioner Ex. 603
                               Finisher
                               Krause 3190 Soil Finisher    Kip          Richards
                                                            testified this entry is
                                                            a duplicate of the
                                                            one above and he
                                                            only owned one of
                                                            these.
                               Kelly Ryan Feed Wagon

                               Farm Hand Feed Wagon

  2009      K. Richards        Roto Mix Feed Wagon             Ex. 610

                               Farmhand Feed Wagon (2)

                               John Deere 27’ Stalk Chopper

                               8 Row Stalk Chopper

  2007      K. Richards        Vermeer Twin 2040 Rake          Ex. 611. Receipt
                                                               notes Kip Richards
                                                               paid for half; Kip
                                                               testified he paid
                                                               other half later that
                                                               year.
                               Farm Hand Stack Hand

                               Stack Mover

                               Krause 25’ Disc

  2008      K. Richards        Krause 4903 Disc                Ex. 603


                                         8
Case 15-40070-SKH   Doc 661    Filed 09/30/19 Entered 09/30/19 12:30:45   Desc Main
                              Document     Page 9 of 31


                               Krause 25’ Disc

                               John Deere 16’ One Way Disc

                               Miller 22’ Disc

                               Case IH 25’ Soil Conditioner

                               3 point 10’ Hydro Blade

  2012      K. Richards        Rhino R 950 3 point 3-way Blade Ex. 648

                               Richardson 5x5 v-blade

                               Sunflower 5x5 v-blade

                               Big OX 6 shank Ripper

                               John Deere 855 8 Row Cultivator

                               Buffalo 8 Row Cultivator

                               KMC 8 Row Cultivator

                               Adams Maintainer

                               425 Soil Mover (2)

                               Model 1000 Soil Mover

                               John Deere 3970 Chopper

                               Case 5 Bottom Plow

                               Massey 4 bottom Spinner Plow

                               Ford 5 bottom spinner plow

                               Blue Jet Props – 9 shank ripper

                               Blue jet Props – 7 shank ripper

                               Doarman 950 grain cart

                               Wetmore 400 grain cart


                                          9
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45          Desc Main
                              Document     Page 10 of 31


                                  J&M model 1075 grain cart          Kip        Richards
                                                                     testified this was
                                                                     sold prior to the
                                                                     bankruptcy. Ex. 636
                                  Hickory King 6x22’ Trailer**

  2006         Laryl Richards4    Luftkin 50’ hay trailer            Ex. 612

                                  Donahoe 30’ trailer**

                                  Misc stock 16’ trailer**

                                  Misc 16’ car trailer**

                                  20’ low boy trailer**

                                  Mayrath 10’x62’ Auger

                                  Westfield 36’x8” Auger

                                  Electric Drill Fill Auger (4)

                                  Mayrath 8”x64’ Auger

                                  Otter 12’ Dozer Blade

                                  Tucker 10’ Speed Mover

                                  Buffalo Scout Guidance System

                                  Misc 3 point 8’ snow blower

                                  Misc 3 point 7’ mower

                                  3 point 7’ bar mower

                                  Air compressor

                                  GPS



         4
          Laryl Richards is Kip Richards’ deceased grandfather. Kip Richards testified he
 was surprised to learn the trailer is in his grandfather’s name. He also testified that he
 purchased the trailer and paid licensing fees every year. There is no evidence that this
 trailer was ever titled in Debtor’s name.

                                             10
Case 15-40070-SKH   Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45         Desc Main
                           Document     Page 11 of 31


                             1000 gallon fuel tank (2)

                             3000 gallon fuel tank

                             John    Deere   653(a)    Flex
                             head/row head
                             John Deere 224 Platform head

                             John Deere 846 8 row corn head

  2008      K. Richards      Michigan Clark pay loader with Ex. 613
                             6.5 yard bucket
                             Generator       from    Budke
                             powersports
  2011      K. Richards      Miller welder and plasma cutter Ex. 614
                             in shop
  2013      K. Richards      Tire changing machine           Ex. 615

                             Richardson tag along pickers (2)

                             Case IH 1200 8 row planter           Kip        Richards
                                                                  testified this was
                                                                  sold            pre-
                                                                  bankruptcy. Ex. 636
                             Blue Jet track closer

                             Seed wheat cleaner

                             Richard dump wagon

                             40’ sweep harrow

  2015      K. Richards      2013 Caterpillar 287C skid steer     Ex. 616

  2015      K. Richards      Caterpillar grapple for skid steer   Ex. 616

                             Steel chain saw

                             Railroad tie posts

                             30’ head trailer

                             Sunflower chisel w/ pickers

                             15’ chisel


                                          11
Case 15-40070-SKH   Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45      Desc Main
                           Document     Page 12 of 31


                             Sunflower 24’ chisel

                             870 Allis Chalmers wheel loader

                             30’ rod weeder

                             Sunflower 21’ sweep machine

                             Mic round bale feeders (8)

  2012      K. Richards      Feed bunks (10)                   Ex. 620 (7 feed
                                                               bunks); Ex. 651 (20
                                                               feed bunks)
  2007      K. Richards      8’ creep feeder (2)               Ex. 618

                             12’ creep feeder                  Kip        Richards
                                                               testified neither he
                                                               nor Debtor owned a
                                                               12-foot        creep
                                                               feeder.
                             16’ steel bunks (40)              Kip        Richards
                                                               testified he owns
                                                               none of these and
                                                               never has.
                             Working chute

                             Feed bunks (10)                   Ex. 620, 651. See
                                                               notes above; Kip
                                                               Richards testified
                                                               he owns a total of
                                                               27 feed bunks and
                                                               this     entry   is
                                                               duplicative.
  2007   or K. Richards      4-bale feeder                     Ex. 621
  2008
                             Bale feeder (6)

                             Welker cake bin at Chip’s

  2012      K. Richards      Welker cake bin at feedlot        Ex. 622

  2007      K. Richards      10’ cattle panels (27)            Ex. 618 (40 panels)

                             Cattle panels & trailer           Ex. 623 re trailer
                                                               only


                                        12
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45            Desc Main
                              Document     Page 13 of 31


  2007         K. Richards        Porta panels (30)                   Ex. 618. See above;
                                                                      (40 panels)
  2012         K. Richards        Titan west corrals                  Ex. 647

  2012         K. Richards        Daniels working chute               Ex. 648

  2013         K. Richards        Ag Valley self-catching headgate Ex. 624

                                  3 point 2-bale fork                 Ex. 625

                                  3 point 1-bale bale fork            Ex. 6255

  2012         K. Richards        Haybuster 2655 bale processor       Ex. 626

  2012         K. Richards        Deweeze bale bed & caker Ex. 627
                                  (Chip’s pickup)
  2006         K. Richards        Hydra Bed bale bed & caker Ex. 628
                                  (Kip’s pickup)
                                  Post hole digger

  2013         K. Richards        Polaris Ranger red ATV              Ex. 629

                                  2001 4x4 Honda ATV

  2006         K. Richards        Honda 4-wheeler                     Ex. 631, 632, 633,
                                                                      634
  2013         K. Richards        Polaris Sportsman Blue ATV          Ex. 630

                                  Honda 2” transfer fuel pump w/
                                  plumbing (3)
                                  Roto Manure Spreader

                                  Case IH Flexhead

                                  32’ Header Trailer

                                  4020 Tractor

  2008         K. Richards        Disk, Finisher 4450 Tractor         Ex.     634.      Kip
                                                                      Richards claims this
                                                                      entry is duplicative.
                                                                      Doc. 595.


         5
           The receipt filed as Exhibit 625 includes only one bale fork, but Kip Richards
 testified he owns this bale fork and the one listed in the line above.

                                             13
Case 15-40070-SKH   Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45    Desc Main
                           Document     Page 14 of 31


                             IH 460 tractor w/ loader

  2008      K. Richards      Cornhead                        Ex. 633, 634

  2008      K. Richards      740 Loader                      Ex. 633, 634

  2009      K. Richards      4 wheeler                       Ex. 634

  2007/2009 K. Richards      Feed wagon                      Ex. 632, 633, 634
                                                             [Duplicative ‒ Doc.
                                                             595]
  2009      K. Richards      JD 4040 Tractor                 [Duplicative – Doc.
                                                             595]
                             JD baler                        [Duplicative – Doc.
                                                             595]
                             Cattle scale

                             Heat stove

                             Drill

                             Welder & Plasma Cutter          [Duplicative – Doc.
                                                             595]
                             Corral panels                   [Duplicative – Doc.
                                                             595]
                             Equipment

                             Bunks                           [Duplicative – Doc.
                                                             595]
                             Computer

                             Welker cake bin                 [Duplicative – Doc.
                                                             595]
                             Haybuster 2655 bale processor   [Duplicative – Doc.
                                                             595]
                             Overhead storage bin

                             Air compressor

                             Well motor

                             Skid steer                      [Duplicative – Doc.
                                                             595]
                             Red Polaris                     [Duplicative – Doc.
                                                             595]


                                          14
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45            Desc Main
                              Document     Page 15 of 31


                                 Blue 550 4 wheeler                 [Duplicative – Doc.
                                                                    595]
                                 Loading chute

                                 Working chute                      [Duplicative   – Doc.
                                                                    595]
                                 Tire Machine                       [Duplicative   – Doc.
                                                                    595]
                                 Self-catch head gate               [Duplicative   – Doc.
                                                                    595]
                                 Skid Steer attachment              [Duplicative   – Doc.
                                                                    595]
                                 Rake                               [Duplicative   – Doc.
                                                                    595]
                                 Generator


 ** On the list of machinery and equipment they filed on June 14, 2019, Kip and Andrea
 Richards include a note indicating that these pieces of property “are not claimed as
 owned by Kip and Andrea Richards but they have certificates of title and thus per prior
 Court orders should not be property that Rabo Agrifinance is entitled to take from the
 Debtor.” See Doc. 595.

       Rabo offered no evidence rebutting the Richards’ claim that certain entries on the

 Writ were duplicative. It also offered no evidence disputing the number and type of

 creep feeders and feed bunks Debtor owned.6

       According to Kip Richards, he transferred the pieces of machinery and

 equipment identified above to Debtor when it was formed in July 2010. He testified that

 the members of Debtor transferred property, including machinery and equipment, into

 Debtor in exchange for membership units. The corporate members did not document

 the property that each contributed to Debtor. Kip Richards also maintained that “the

 sole purpose of having the equipment in the LLC was, from a prior lending standpoint,




 6
  Rather than disputing Kip and Andrea Richards’ claim that they purchased the
 machinery and equipment listed above, Rabo offered evidence supporting their claim
 that this property is or should be deemed property of Debtor.

                                             15
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45            Desc Main
                              Document     Page 16 of 31


 they needed the equipment to operate us.” Despite this understanding and its impetus

 for Kip Richards to transfer his machinery and equipment to Debtor, the Richards claim

 Rabo’s collateral for its loan to Debtor included only real estate and cattle and not

 machinery and equipment. Kip and Andrea Richards maintain that the members of

 Debtor therefore agreed Kip Richards could “take his equipment back out of the LLC”

 because they believed Rabo did not need machinery and equipment as collateral. Kip

 Richards testified that the members of Debtor transferred the property back to Kip

 Richards on July 15, 2012. In support of this claim, Kip and Andrea Richards offered

 Exhibit 637, which provides: “It is agreed upon by the members of the Kip & Andrea

 Richards Family Farm and Ranch LLC, that since Rabo AgriFinance does not need any

 equipment as security for the loans, the equipment that was transferred into the LLC by

 Kip Richards is transferred back to Kip Richards.” Ex. 637.7 The document is dated

 January 15, 2012, and signed by Larry Richards, Starla Richards, Kip Richards and

 Andrea Richards in their personal capacities, and by Larry Richards as power of

 attorney for Laryl Richards and as trustee of the Mary Ann Richards Trust. Id.

        Despite the purported transfer of the machinery and equipment back to Kip

 Richards in July 2012, Debtor provided a list of equipment in the annual balance sheet it

 submitted to Rabo dated December 31, 2012, that included every item of equipment

 and machinery that Kip and Andrea Richards now claim to own. Doc. 643 at 7‒10.

        Also contrary to their claim that he reacquired the machinery and equipment in



        7
          Kip testified that Exhibit 637 “was executed because after being in touch with
 Rabo AgriFinance and transferring our loans to them they needed a security agreement
 for the real estate and the cattle. They didn’t need equipment, pickups, none of the
 other stuff. They specifically wanted the real estate and cows.”


                                             16
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45         Desc Main
                              Document     Page 17 of 31


 July 2012, Kip Richards represented that Debtor owned this property in the following

 documents filed with this Court:8

       Date filed    Document No.         Document

       2/13/15       19 at 16, 20‒23      Petition - Schedule B9
       2/13/15       20 at 510            SoFA

       As manager of Debtor, Kip Richards authorized Debtor to file the following

 operating reports. Andrea Richards prepared them. Kip Richards reviewed the list of

 property and never told Andrea to revise it.

       2/16/15       22 at 6‒10           January 2015 Monthly Operating Report
       3/09/15       25 at 6‒9            February 2015 Monthly Operating Report
       3/12/15       28 at 7‒10           Amended Feb./2015 Monthly Operating Report
       4/15/15       40-1 at 8‒11         March 2015 Monthly Operating Report
       5/14/15       45 at 7‒10           April 2015 Monthly Operating Report
       6/18/15       66 at 8‒11           May 2015 Monthly Operating Report
       7/15/15       74 at 8‒11           June 2015 Monthly Operating Report
       8/14/15       83 at 7‒10           July 2015 Monthly Operating Report
       9/14/15       94 at 7‒10           August 2015 Monthly Operating Report
       10/14/15      116 at 8‒11          September 2015 Monthly Operating Report
       11/16/15      131 at 7‒10          October 2015 Monthly Operating Report
       12/15/15      144 at 6‒9           November 2015 Monthly Operating Report
       1/15/16       168 at 6‒9           December 2015 Monthly Operating Report
       2/15/16       181 at 8‒11          January 2016 Monthly Operating Report
       3/11/16       192 at 11‒14         February 2016 Monthly Operating Report

       4/15/16       199 at 7‒10          March 2016 Monthly Operating Report
       5/27/16       223 at 6‒9           Amended Mar. 2016 Monthly Operating Report
       5/27/16       224 at 6‒9           April 2016 Monthly Operating Report
       6/22/16       244 at 7‒10          May 2016 Monthly Operating Report
       7/18/16       258 at 7‒10          June 2016 Monthly Operating Report
       8/10/16       263 at 6‒9           July 2016 Monthly Operating Report
       8
         Kip Richards made these representations in his capacity as managing member
 of Debtor. He testified that he was the managing partner of Debtor until 2017.
       9
        During his deposition taken on February 26, 2015, Kip Richards testified that the
 bankruptcy schedules were accurate.
       10
          The Statement of Financial Affairs requires disclosure of all property owned by
 another person that a debtor holds. Debtor checked “None.”


                                                17
Case 15-40070-SKH       Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45             Desc Main
                               Document     Page 18 of 31


        9/19/16       270 at 7‒10           August 2016 Monthly Operating Report
        11/1/16       278 at 7‒10           September 2016 Monthly Operating Report
        11/22/16      291 at 6‒9            October 2016 Monthly Operating Report
        12/19/16      296 at 7‒10           November 2016 Monthly Operating Report
        1/19/17       300 at 7‒10           December 2016 Monthly Operating Report
        2/8/17        306 at 7‒10           January 2017 Monthly Operating Report

 The only representation of their machinery and equipment ownership interests the

 Richards made to the Bankruptcy Court before plan confirmation was Kip Richards’

 claim that he owned two pickups, a skid steer and an all-terrain vehicle.11

        Debtor also claimed ownership of many pieces of machinery and equipment at

 issue in its 2015, 2016 and 2017 tax returns signed by Kip Richards. See Doc. 508.

        Kip and Andrea Richards’ 2015 individual tax return did not include an entry for

 depreciation. Doc. 512-1 at 11. Similarly, Kip and Andrea Richards’ 2016 individual tax

 return indicated depreciation totaling $2,492 related to a 2015 Suburban but no

 depreciation on farm equipment. Doc. 513-1. Kip and Andrea Richards’ 2017 individual

 tax return filed in April 2018 lists depreciation totaling $29,235. Doc. 514. Of this total,

 $4,235 related to the 2015 Suburban.

        Debtor filed its Third Amended Plan on December 16, 2016. Doc. 294. The

 Third Amended Plan included provisions requiring Rabo to dismiss lawsuits against

 individual members of Debtor and requiring both parties to dismiss pending appeals.

 The Third Amended Plan also included injunction, exculpation and limitation of liability


        11
            In bankruptcy filings, Debtor listed Kip Richards and Larry Richards as
 creditors of Debtor and listed collateral that they claimed to own in an attached
 schedule. Doc. 19 at 26. The schedule included two pickups, a skid steer and an all-
 terrain vehicle. Id. At the meeting of creditors on February 26, 2015, Kip Richards
 explained that he and his father were listed as creditors of Debtor in the schedules
 because, “We have equipment that was purchased for use by the LLC in our personal
 name.” Doc. 507 at 20. He continued, “So, therefore, the equipment is in our name, but
 it is paid and used by the LLC.” Id. at 21.


                                              18
Case 15-40070-SKH        Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45            Desc Main
                                Document     Page 19 of 31


 clauses. Rabo filed an objection to the plan. Doc. 307.

        On November 30, 2016, Rabo’s attorney sent an email to Debtor’s attorneys.

 Doc. 641. At the time, Rabo and Debtor were negotiating the terms of Debtor’s plan of

 reorganization. In the email, Rabo’s attorney addressed several sticking points,

 including the possibility of Rabo’s dismissal of litigation against Debtor’s guarantors,

 including Kip and Andrea Richards:

        As noted in earlier missives, we’ll need signed, verified current balance
        sheets from the guarantors before we can begin to consider dismissal of the
        action against them. As we discussed, the assessor shows value in Kip’s
        home and acreage above his homestead exemption. This value can go to
        administrative fees if nothing else. As a rule, unless there is some value in
        pursuing the guarantors, Rabo is unlikely to waste its time and money
        pursuing them if it gets cooperation on the overall timely and orderly
        liquidation of livestock, equipment, vehicles and real estate.

 Doc. 641.

        In response, Kip and Andrea Richards signed a balance sheet on December 10,

 2016, and provided it to Rabo. Doc. 642. The balance sheet itemized Kip and Andrea

 Richards’ fixed assets, including titled vehicles, a skid steer, an all-terrain vehicle and a

 flatbed trailer.12 Doc. 642 at 2. It did not list any other machinery or equipment as

 assets.

        On January 31, 2017, Rabo dismissed its state court action against the Richards.

 Doc. 640. Tim Thompson, one of Rabo’s attorneys, testified at the hearing in this

 matter. He explained that Rabo was only willing to dismiss the action against the

 guarantors after receiving the balance sheets that confirmed that the individuals were

 not claiming an interest in Debtor’s assets. Attorney Thompson acknowledged that



        12
             Larry and Starla Richards also provided signed balance sheets. Doc. 642 at 4.


                                              19
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45          Desc Main
                              Document     Page 20 of 31


 there had “always” been a dispute about the ownership of the skid steer and the all-

 terrain vehicle.

        Debtor and Rabo eventually resolved Rabo’s objections. Debtor filed a

 stipulation, and Rabo withdrew its objection to the plan. Docs. 309, 310. The Court

 confirmed Debtor’s Third Amended Plan of Reorganization with Addendum (“Confirmed

 Plan”) on February 27, 2017. Doc. 315.

        Despite injunction provisions in the Confirmed Plan prohibiting claim holders from

 suing Debtor or the guarantors or members of Debtor, Rabo filed a Complaint against

 Larry Richards13 on December 18, 2017, asserting, among other things, “several items

 identified on the LLC’s schedules were not assets of the LLC upon filing, were sold or

 hypothecated during the pendency of the bankruptcy, or have been hidden, sold, or

 hypothecated since confirmation of the plan without the proceeds being deposited into

 the Debtor in Possession Account.”14 Doc. 586-1 at 3‒4. Rabo sought a denial of Larry

 Richards’ discharge under section 727(a)(2). Id. at 1. After trying the case, the Court

 denied Larry Richards a discharge.15


        13
         Larry Richards filed a petition for bankruptcy relief under Chapter 7 bankruptcy
 on August 31, 2017. Rabo filed an adversary proceeding in that case.
        14
         Rabo also sued Larry and Starla Richards, Larry Richards as the Trustee of
 the Mary Ann Richards Testamentary Trust and Laryl Richards.
        15
            Kip and Andrea Richards argue that the Court should not employ any equitable
 doctrine—including equitable estoppel or unclean hands—to bar them from enforcing
 their interests in the machinery and equipment because of Rabo’s “unlawful conduct.”
 Doc. 655 at 1. Specifically, Kip and Andrea Richards argue that Rabo “breached the
 terms of the Confirmed Plan by seeking and obtaining judgment against Larry Richards,
 a guarantor.” Doc. 655 at 1. They claim that Rabo’s only grounds for pursuing the
 equipment and machinery is the Confirmed Plan and assert that Rabo may not breach
 the Confirmed Plan while seeking to enforce the terms of it. Id. Whether Rabo
 breached terms of the Confirmed Plan by suing Larry Richards is not at issue in this
 matter. Months ago, the Court found that Debtor breached the Confirmed Plan and

                                            20
Case 15-40070-SKH          Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45          Desc Main
                                  Document     Page 21 of 31


    III.        ANALYSIS

           At the hearings on the motion, Kip and Andrea Richards claimed they purchased

 and own numerous pieces of equipment listed in the Writ of Execution. Although Kip

 Richards testified that he transferred virtually all of their machinery and equipment to

 Debtor, Kip and Andrea Richards claim Debtor transferred it back to them prior to

 petitioning for bankruptcy relief. Despite the purported transfer of the machinery and

 equipment back to the Richards, Debtor’s bankruptcy schedules (that Kip Richards

 declared were true and correct) and its operating reports (that Andrea Richards

 prepared) and the corporate tax returns (that Kip Richards signed) reflect that Debtor

 owned this property. Kip and Andrea Richards claim these documents were inaccurate

 and argue that these filings are not documents of ownership. In response, Rabo

 asserts that Kip and Andrea Richards should be equitably estopped from claiming

 ownership of the equipment listed in the Writ of Execution.

           To prevail under a theory of equitable estoppel under Nebraska law,16 Rabo must


 entered Orders enforcing the terms of it, including the Writ of Execution. The purpose
 of the June 2019 hearings was to grant Kip and Andrea Richards (who are the parties
 seeking equitable relief) an opportunity to claim their interest in the property listed in the
 Writ of Execution. Kip and Andrea Richards have not shown how Larry Richard’s
 potential breach of contract claim against Rabo is relevant to their claims to specific
 pieces of machinery and equipment reportedly owned by Debtor.
           16
           “‘When a claim of equitable estoppel is made with respect to a federal statute,
 federal law principles of equitable estoppel apply.’” In re Wertz, 557 B.R. 695, 705
 (Bankr. E.D. Ark. 2016) (quoting Heflin v. Santander Consumer USA, Inc. (In re Heflin),
 464 B.R. 545, 553 (Bankr. D. Conn. 2011)). Although Kip and Andrea Richards seek an
 equitable remedy in this bankruptcy case, the issue before the Court is whether
 movants hold an enforceable ownership interest in the machinery and equipment at
 issue. The Court is not required to apply the Bankruptcy Code to resolve this issue. “‘In
 the absence of a controlling federal rule, we generally assume that Congress has left
 the determination of property rights in the assets of a bankrupt’s estate to state law,
 since such [p]roperty interests are created and defined by state law.’” The Paddock,
 LLC v. Bennett (In re Bennett), 917 F.3d 676, 679 (8th Cir. 2019) (quoting Nobelman v.

                                               21
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45            Desc Main
                              Document     Page 22 of 31


 establish:

        (1) conduct which amounts to a false representation or concealment of
        material facts or, at least, which is calculated to convey the impression that
        the facts are otherwise than, and inconsistent with, those which the party
        subsequently attempts to assert; (2) the intention, or at least the
        expectation, that such conduct shall be acted upon by, or influence, the
        other party or other persons; (3) knowledge, actual or constructive, of the
        real facts; (4) lack of knowledge and of the means of knowledge of the truth
        as to the facts in question; (5) reliance, in good faith, upon the conduct or
        statements of the party to be estopped; and (6) action or inaction based
        thereon of such a character as to change the position or status of the party
        claiming the estoppel.

 Olson v. City of Atkinson, Nebraska, 2018 WL 6421723, at *3 (D. Neb. Dec. 6, 2018)

 (citing Woodard v. City of Lincoln, 588 N.W.2d 831, 836 (Neb. 1999)).

        Kip and Andrea Richards did not specifically dispute that Rabo met the first three

 elements of equitable estoppel in this case, and the Court finds that Rabo satisfied

 them. Regarding the first two elements, Rabo established that Kip Richards, in his

 capacity as the managing member of Debtor, made repeated false representations and


 Am. Sav. Bank, 508 U.S. 324, 329 (1993) (internal quotations omitted)). Consequently,
 the Court will apply Nebraska state law equitable estoppel principles.

        Even if the Court applied the elements of equitable estoppel under federal law,
 the outcome would not change because the equitable estoppel elements under
 Nebraska law subsume the elements under federal law. Under federal law, a party may
 be estopped from pursuing a claim or defense where:

        (1) the party to be estopped misrepresented material facts; (2) the party to
        be estopped was aware of the true facts: (3) the party to be estopped
        intended that the misrepresentation be acted on or had reason to believe
        the party asserting the estoppel would rely on it; (4) the party asserting the
        estoppel did not know, nor should it have known, the true facts; and (5) the
        party asserting the estoppel reasonably and detrimentally relied on the
        misrepresentation.

 Porter v. Sun Life & Health Ins. Co., 808 F. Supp. 2d 1156, 1174 (W.D. Mo. 2011)
 (quoting Nat’l Companies Health Benefit Plan v. St. Joseph’s Hosp., 929 F.2d 1558,
 1572 (11th Cir.1991)); see also Dawkins v. Fulton Cty. Gov’t, 733 F.3d 1084, 1089 (11th
 Cir. 2013) (listing the elements of equitable estoppel under federal common law).

                                             22
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45             Desc Main
                              Document     Page 23 of 31


 concealed material facts related to the ownership of most of the machinery and

 equipment at issue. In the schedules Debtor filed in this case and in the tax returns

 Debtor filed with taxing authorities, Kip Richards represented that Debtor owned the

 large majority of the machinery and equipment in the Writ of Execution. He also

 authorized Debtor to file operating reports that included this machinery and equipment.

 Consistent with these representations, Kip and Andrea Richards did not list most of this

 machinery and equipment on their 2015 and 2016 personal tax returns or in the balance

 sheet they provided to Rabo shortly before plan confirmation. Conversely, Kip Richards

 testified at the June 28, 2019, hearing that he owned many of the pieces of machinery

 and equipment, making his earlier representations on the schedules, operating reports

 and other documents false representations. Kip Richards’ misrepresentations were

 calculated to convey the impression that Debtor owned the machinery and equipment at

 issue. By intentionally making these representations, Kip Richards knew and intended

 that Rabo would act upon, or be influenced by, his misrepresentations that Debtor

 owned the machinery and equipment.

       Kip and Andrea Richards urge the Court to excuse their misrepresentations

 because they did not prepare the documents containing the misrepresentations and the

 misrepresentations were the result of mistake or neglect. The Court declines the

 invitation to excuse this conduct, and it is not convinced the representations were the

 result of mistake or neglect. Kip Richards, in both his individual and corporate

 representative capacities, made false representations regarding the ownership of the

 machinery and equipment at issue in this case multiple times and in multiple contexts.

 He willfully and dishonestly misrepresented his ownership interest in the machinery and



                                            23
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45             Desc Main
                              Document     Page 24 of 31


 equipment—either in the schedules, operating reports and tax returns or at the hearings

 on June 5 and 28, 2019.

        The Court is similarly convinced that Kip Richards had actual knowledge of the

 real facts. He was one of the shareholders of Debtor, acted as the corporate

 representative and served as its manager before confirmation and after confirmation for

 a period of time. Based on the evidence, he was the person with the most detailed

 knowledge of corporate assets. Further, if the document transferring the machinery and

 equipment from Debtor back to Kip Richards is genuine, Kip and Andrea Richards’

 signatures on the document transferring the property proves their knowledge that the

 representations in the documents filed with the Bankruptcy Court were false. See Doc.

 637.

        Kip and Andrea Richards’ arguments against the application of equitable

 estoppel pertain to the remaining three elements. Specifically, they assert that Rabo

 knew or should have known that the schedules were incorrect, and it was not harmed

 by these misrepresentations. Kip and Andrea Richards also argue that Rabo is a

 sophisticated creditor that had a duty to investigate whether Debtor owned the assets it

 listed on schedules, reports and tax returns. If it had, it would have known the

 representations were false.

        In response to these arguments, Rabo asserts that Kip Richards claimed an

 interest in a few pieces of machinery and equipment, but it had no information before

 plan confirmation suggesting Kip and Andrea Richards claimed an interest in all the

 items listed above. At the meeting of creditors, Kip Richards testified that he and his




                                             24
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45           Desc Main
                              Document     Page 25 of 31


 father owned two pickups, a skid steer and an all-terrain vehicle.17 Kip Richards did not

 mention an interest in other machinery and equipment at the time. Similarly, Kip and

 Andrea Richards provided a balance sheet to Rabo during plan negotiations, which

 included approximately ten pieces of personal property. Relying on these

 representations, Rabo asserts that there was nothing to “raise Rabo’s antennae” that

 Debtor did not own the property it claimed to own in the schedules and operating

 reports. The Court agrees and finds that Rabo, exercising reasonable prudence, had

 neither the knowledge nor a reason to explore the issue further. Rabo met its burden of

 proving the fourth element.

       Regarding the fifth element, Kip and Andrea Richards assert Rabo presented no

 evidence that it relied on the false representations. In response, Rabo claims that its

 reliance is evidenced by its willingness to reach a stipulated plan. Rabo argues it relied

 on Debtor’s representations that it owned its assets, including machinery and

 equipment. The machinery and equipment were part of the plan negotiations. The

 Confirmed Plan provided for the liquidation of machinery and equipment, and the

 schedules and operating reports listed the machinery and equipment. Rabo argued that

 the attorneys on both sides “were operating in the utmost of good faith to try to reach a

 resolution, and there was no reason, at that time, to have insisted on each item of

 equipment being listed because all of us knew that we were talking about the equipment

 in the schedules. They were supposed to sell all of the LLC equipment. We relied on

 the schedules to identify that equipment.” Rabo asserts that the schedules and other

 bankruptcy filings are sacrosanct to the bankruptcy process and argues that it was


       17
          Rabo acknowledges that it knew Kip and Andrea Richards claimed they owned
 the skid steer and all-terrain vehicle.

                                             25
Case 15-40070-SKH       Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45            Desc Main
                               Document     Page 26 of 31


 entitled to rely on the schedules as a matter of law, and it relied on them.

        In all bankruptcy cases, debtors have a duty to file a complete and accurate list

 of their assets and liabilities. 11 U.S.C. § 521; see In re Grasso, 586 B.R. 110, 145

 (Bankr. E.D. Pa. 2018) (stating that the duties imposed by section 521 are among the

 most significant imposed upon a debtor in bankruptcy); Farmers Union Oil Co. v. Zinke

 (In re Zinke), 1994 WL 1887495, at *6 (Bankr. D.N.D. Apr. 18, 1994) (citations omitted)

 (“The veracity of a debtor’s statements and schedules filed pursuant to § 521 is

 unquestionably critical to the effective administration of the bankruptcy process.”). As

 the court in In re McLaren stated:

                It is a fundamental necessity in bankruptcy that the information which
        debtors provide in their petition, schedules and statement of financial affairs
        be accurate, thorough, and reliable. In this respect, debtor has an
        uncompromising duty to disclose whatever ownership interest he holds in
        property. The importance of these pronouncements cannot be understated;
        the bankruptcy system as a whole and each particular case which forms a
        component part of it, cannot function without the honest and forthcoming
        efforts of its debtors.

 Kaler v. McLaren (In re McLaren), 236 B.R. 882, 894 (Bankr. D.N.D. 1999) (internal

 quotations and citations omitted). The duty continues throughout the case and requires

 a debtor to amend its schedules whenever it becomes necessary to ensure the

 accuracy and reliability of the information disclosed.

        Rabo, as a party in interest, was entitled to rely on the representations in

 Debtor’s schedules. See In re Grasso, 586 B.R. at 145‒46 (recognizing that debtor’s

 creditors rely on the accuracy of a debtor’s disclosures in schedules);

 USinternetworking, Inc. v. Gen. Growth Mgmt., Inc. (In re USinternetworking, Inc.), 310

 B.R. 274, 281 (Bankr. D. Md. 2014) (describing the purpose of the disclosures in the

 bankruptcy schedules to be allowing parties in interest to rely on them during the


                                              26
Case 15-40070-SKH        Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45                 Desc Main
                                Document     Page 27 of 31


 administration of the case); Okan’s Foods, Inc. v. Windsor Ass’n Ltd. P’ship (In re

 Okan’s Foods, Inc.), 217 B.R. 739, 753 (Bankr. E.D. Pa. 1998) (citations omitted)

 (stating that a party in interest is entitled to rely on the information in a debtor’s

 schedules and disclosure statement); see also Gordon Car & Truck Rental, Inc. (In re

 Gordon Car & Truck Rental, Inc.), 65 B.R. 371, 377 (Bankr. N.D.N.Y. 1986) (“When

 individual property is represented to creditors as corporate property, and creditors rely

 on that representation, the person making the initial representation is estopped from

 making a different representation to the detriment of the creditors.”) (citations omitted);

 Kaiser v. Wise (In re Telemark Mgmt. Co., Inc.), 43 B.R. 579, 586 (Bankr. W.D. Wis.

 1984) (same). Not only is Rabo entitled to rely on the accuracy of Debtor’s disclosures,

 the Court finds that it actually relied on them in this case. The Confirmed Plan proposed

 after lengthy negotiations between Debtor and Rabo—which included Debtor’s promise

 to sell its machinery and equipment—is evidence of this reliance.

        Kip and Andrea Richards’ suggestion that they should be excused from their role

 in making repeated false representations on the schedules and in the operating reports

 because they “did not cause fraud upon any party” is rejected. See Doc. 655 at 3. Kip

 and Andrea Richards caused harm to Rabo and also to the reliability and integrity of the

 bankruptcy process.

        Rabo also relied on Kip and Andrea Richards’ representations in their individual

 balance sheet in which they disclosed only a few pieces of property they claimed to

 own. Rabo dismissed its litigation against Kip and Andrea Richards as guarantors of

 Debtor in reliance on these representations. Accordingly, Rabo met its burden of

 showing that it relied, in good faith, on Kip Richards’ false representations in his



                                               27
Case 15-40070-SKH      Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45               Desc Main
                              Document     Page 28 of 31


 personal capacity and in his capacity as representative of Debtor.

        The last element requires “action or inaction based thereon of such a character

 as to change the position or status of the party claiming the estoppel.” Olson, 2018 WL

 6421723, at *3. Kip and Andrea Richards claim that Rabo did not perfect a security

 interest in machinery and equipment prior to Debtor’s bankruptcy petition, and it did not

 insist that Debtor include a detailed list of machinery and equipment in the Confirmed

 Plan; consequently, it will not be harmed by an amended writ excluding the property Kip

 and Andrea Richards claim they own. The Court is not persuaded. Rabo agreed to a

 stipulated plan in reliance on the representation in the Confimred Plan that Debtor

 would liquidate its machinery and equipment and in reliance on the schedules and

 operating reports representing that Debtor owned certain equipment. It also dismissed

 its litigation against Kip and Andrea Richards as guarantors of Debtor in reliance on

 their individual balance sheet. Rabo offered evidence sufficient to meet the fifth

 element.

        For these reasons, the Court concludes that Kip and Andrea Richards are

 equitably estopped from asserting ownership to any of the machinery and equipment at

 issue except the skid steer, all-terrain vehicle and titled vehicles. Kip Richards

 consistently asserted an ownership interest in the skid steer and all-terrain vehicle. He

 is not estopped from asserting a claim to them now. Further, the Court finds that Kip

 Richards owns these pieces of equipment.

        In earlier proceedings, the Court entered an order denying Rabo’s request to

 compel Debtor to sell titled vehicles. Doc. 432. In its oral ruling, the Court explained

 that the Confirmed Plan and related stipulations did not include titled vehicles among



                                             28
Case 15-40070-SKH          Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45          Desc Main
                                  Document     Page 29 of 31


 the assets Debtor agreed to liquidate to pay Rabo. See Doc. 430. To the extent that

 the Writ of Execution included titled vehicles, the Court will amend the list of machinery

 and equipment to exclude them. The Court will also amend the Writ of Execution to

 delete duplicative entries and remove items never owned by the Richards or Debtor,

 consistent with the Court’s findings above.

          The Court considered all other arguments and finds them without merit.

    IV.        CONCLUSION

          For the reasons stated above and articulated at the June 5, 2019 and June 28,

 2019 hearings, IT IS ORDERED:

          1. Kip and Andrea Richards’ Motion to Amend Order Granting Motion for Civil

               Contempt and Sanctions [Doc. 577] is granted in part and denied in part as

               articulated above.

          2. Movants did not offer authority showing that Rabo must initiate an adversary

               proceeding to determine whether Debtor is the “owner” of property it listed in

               schedules, operating reports and tax returns before seeking a remedy under

               11 U.S.C. § 1142 to enforce the provisions of a confirmed plan or before

               seeking a writ of execution under Rule 7070 against the machinery and

               equipment it seeks to recover under the terms of the Confirmed Plan.

               Further, Movants did not file an adversary proceeding claiming they owned

               the machinery and equipment at issue. They waived any right to pursue an

               adversary proceeding by agreeing to the procedure proposed by the Court.18


          18
           During the hearing on June 5, 2019, Kip and Andrea Richards asserted that
 third parties are granted a right to object to the sale of assets against which a sheriff or
 marshal levies pursuant to a writ of execution. The Court agreed. In lieu of waiting for a
 law enforcement officer to execute and return a writ, requiring a third party to object to

                                                29
Case 15-40070-SKH       Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45            Desc Main
                               Document     Page 30 of 31


       3. Movants’ request that this Court withdraw its writ, enter judgment and require

           Rabo to transcribe the judgment and seek a remedy before the United States

           District Court or Nebraska state court is denied. For the reasons stated on

           the record, this Court’s authority to enter the Writ is provided under Federal

           Rule of Bankruptcy Procedure 7070. The Court will enter an Amended Writ

           reflecting the findings in this Order.

       4. Movants’ request that the Court withdraw the Writ and order Debtor to pay

           monetary sanctions is denied.

       5. Movants’ request that the Court require Rabo to “state that it will honor and

           comply with the releases set forth in Section 10.2 of the Plan and its

           agreement in the Addendum of the Plan that it ‘will forgive all remaining debt

           after the liquidation of all identified assets’” is denied.




 the levy and execution and holding a hearing on ownership issues at a later date, the
 Court proposed that Movants be granted an opportunity to claim an ownership interest
 in certain pieces of machinery and equipment listed in the attachment to the Writ of
 Execution (Doc. 574). When asked whether they would agree to the determination of
 ownership before the writ is executed to save time and expense, counsel for Kip and
 Andrea responded that they “certainly would.” Counsel also acknowledged that Kip and
 Andrea Richards simply wanted an opportunity to prove their ownership of certain
 machinery and equipment. The Court provided Kip and Andrea Richards that
 opportunity. By agreeing to this procedure, Kip and Andrea Richards waived their right
 to an adversary proceeding. Even if an adversary proceeding was appropriate, the
 Richards suffered no prejudice. See In re Siskind, 2008 WL 2705528, at *3–4 (Bankr.
 D. Md. Jul. 3, 2008) (discussing cases that have concluded that a litigant, even if
 technically entitled to the procedural protections of an adversary proceeding, may have
 its rights determined in a contested matter if its rights are determined in non-summary
 fashion). Kip and Andrea Richards’ rights were preserved, they received adequate
 notice and they received a full and fair opportunity to be heard at the evidentiary
 hearing.

                                               30
Case 15-40070-SKH   Doc 661 Filed 09/30/19 Entered 09/30/19 12:30:45        Desc Main
                           Document     Page 31 of 31


      6. To the extent Kip and Andrea Richards possess or control the machinery and

         equipment owned by Debtor and listed in the Amended Writ of Execution and

         attachment issued on September 30, 2019, they shall turn over this property

         to Debtor or Rabo.

      Dated: September 30, 2019.




                                       __________________________________
                                       Shon Hastings, Judge
                                       UNITED STATES BANKRUPTCY COURT




                                         31
